Citation Nr: 0109904	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-04 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
June 1445.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which increased the his disability evaluation 
from 20 to 40 percent, effective March 15, 1999.  Although 
each increase represents a grant of benefits, the Court has 
held that a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

By October 1999 rating decision, the RO amended the effective 
date of the increased rating to January 27, 1999.


FINDING OF FACT

The veteran's low back disability with severe degenerative 
joint disease, neurological impairment, and fusion in the 
lumbar spine has been manifested by complaints of severe pain 
and functional loss, severe limitation of motion, and 
instability of station with no evidence of the veteran being 
bedridden by the disability.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for 
residuals of spinal surgeries, with degenerative disc 
disease, radiculopathy, and fusion, have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran injured his back during World War II.  A December 
1944 in-service examination indicated the presence of a large 
posteriorly placed disc.  In February 1945, he underwent a 
laminectomy and excision of the herniated nucleus pulposus.

By October 1945 rating decision, the RO granted service 
connection for residuals of postoperative nucleus pulposus.

In May 1960, he underwent a laminectomy.  It was found that 
the ligament flavum of the L4 and L5 space was markedly 
adherent and thickened.  Upon removal of the ligamentation, 
marked adhesions were noted over the dural canal with marked 
adhesions to the nerve root.  Upon freeing these adhesions, 
the nerve root of the L5 was found to be markedly 
constrained.  Also, there was marked narrowing of the 
foramenum.  No disc was found in the L3-L4 space.  

An August 1961 private medical examination report reflects 
neurologic weakness in the spine.  

During a November 1965 VA orthopedic examination, he 
complained of stiffness and limited bending, numbness in the 
left foot, muscle pain in the legs after standing for long 
periods, and muscle spasms in the lower calves.  The 
examination revealed decreased lumbar lordosis of the type 
usually found after surgical treatment of a herniated disc.  
He could bend, with fingertips reaching knee level.  
Neurologic examination showed diminished sensation along the 
lateral border of the right lower leg and the dorsum of the 
right foot.  An associated X-ray study showed moderate 
narrowing of the discs between L3 and L4 and between L4 and 
L5 with degenerative spondylosis in the lumbar region.  The 
X-ray report also showed degenerative disc disease.

On VA medical examination in April 1999, the veteran's 
subjective complaints included low back pain without 
radiation.  According to him, the pain increased with 
walking, and he was unable to walk for more than a mile.  He 
also complained of constant stiffness in his low back.  The 
examiner noted a shuffling gait pattern with forward hunched 
posture, weakness in the left extensor hallucis longus muscle 
with 3/5 for motor strength.  Otherwise, his motor 
examination was 5/5, and his sensory examination was normal.  
Radiographic data showed a flat back with significant 
osteopenia of the lumbar spine.  Further, the examination 
revealed anterior ankylosing of the L2 to L3 and L3 to L4 
levels and significant degenerative disc disease with 
increased motion at L1 to L2 compared to the levels below.  
The examiner diagnosed flat back deformity, degenerative disc 
disease, degenerative lumbar spondylosis, and prior lumbar 
laminectomy with fusion.

By May 1999 rating decision, the RO increased his rating to 
40 percent, effective March 15, 1999.  By October 1999 rating 
decision, the RO declined to evaluate him at greater than 40 
percent, the effective date of the May 1999 rating decision 
was amended retroactively to January 27, 1999.

In December 1999, the veteran complained that his right foot 
aches and drops, causing him to stumble.  He stated that he 
no longer walks as low back pain causes him to have to stop 
and rest too often.  He cannot straighten his back and walks 
in a slow shuffle.  

In January 2000, he had a fee-basis orthopedic examination, 
at which time the physician noted a total reversal of the 
normal lumbar lordosis.  The veteran had great difficulty 
extending his low back to neutral.  The physician noted that 
the veteran is able to perform only a partial squat, 
restricted by back pain and limited motion.  No evidence of 
muscle spasm, swelling, or masses was detected; however, 
there was mild tenderness in the paraspinal muscles.  The 
erector spinae and paraspinal muscles appeared markedly 
atrophic, and there was little range of motion in the back.  
There was pain throughout the lumbar range of motion.  
However, no weakness, lack of endurance, fatigue, or 
incoordination affecting the lumbar spine motion was noted.  
Muscle strength was impossible to assess due to the markedly 
limited range of motion.  Bilateral discomfort in the 
sacroiliac joints was noted.  

The physician referred to the X-ray study of the lumbar spine 
as "quite incredible."  The X-ray showed severe 
hypertrophic arthritis involving the entire lumbar spine, 
with vertebral body lipping and spurring.  The physician 
opined that the findings are entirely the result of ongoing, 
severe degenerative disease of the lumbar spine.  
Degenerative disease contributed to a completely flat lumbar 
spine, with elimination of lordosis.  All of the lumbar discs 
demonstrate advanced degenerative disc disease with 
narrowing.  The physician also stated that there appears to 
be laminectomy at L5 to S1 and fusion from L4 to S1.  The 
physician diagnosed lumbar spine injury, status post lumbar 
laminectomy and fusion and severe ongoing degenerative 
hypertrophic osteoarthritis of the lumbar spine, resulting in 
severe symptomatic spinal stenosis.  The physician opined 
that the veteran's present symptoms are likely related to the 
in-service injury and ensuing surgeries.  

A fee-basis neurological examination was conducted in January 
2000.  The physician diagnosed lumbar spine injury status 
post laminectomy and subsequent three-level fusion, with 
residual chronic right L5 radiculopathy with sensory loss.

In October 2000, the veteran stated that he had sharp pain 
down the right side of his right leg.  He stated that he had 
lost strength in his legs and was thinking of requesting an 
electric wheelchair.  Further, he stated that the only time 
he was pain free was when he sat or lay down.

In October 2000, the veteran testified to sharp pain in the 
right foot and in the sciatic nerve at an RO hearing.  He 
described using a foam rubber wrap around his left leg to 
alleviate pain.  As to his back, he noted pain within five 
minutes of activity, forcing him to sit.  He stated that 
walking caused pain and that he cannot walk from the kitchen 
to the garage.  He stated that he did not receive treatment 
for his back or use a back brace.  He also stated that he did 
not have any back injury since service.  

In November 2000, he underwent a neurophysiological study.  
The report indicated abnormal nerve conduction of the upper 
right and lower extremities.  There was no evidence of muscle 
denervation.  A second private examination of the lumbar 
spine in November 2000 revealed multilevel degenerative 
spondylosis and loss of lumbar lordosis and mild to moderate 
L4 to L5 disc space narrowing.  The physician also noted 
vascular calcification.  In addition to degenerative changes 
in the lumbar spine, the physician diagnosed a possible L4 
vertebral body superior endplate compression fracture.  It 
was recommended that he use a wheelchair.  

In November 2000, he stated that he must use a walker due to 
back pain.  

Law and Regulations

Initially, the Board concludes that although this claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand to the RO for additional action is not 
warranted as VA has already met its obligations to the 
veteran under that statute.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  He was afforded a 
comprehensive fee-basis examination, provided a hearing 
before the RO, notified of the type of evidence which would 
be necessary to substantiate his claim, and given a statement 
of the case and supplemental statement of the case.  In view 
of the foregoing, the Board finds that VA has fully satisfied 
its duty to the veteran under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 
4 Vet. App. 384 (1993).

The Board acknowledges that the examining physicians, both VA 
and private, do not appear to have examined the claims file 
or other medical records; however, such is immaterial as the 
history provided by the veteran, which has been consistent 
for over 50 years and confirmed by service medical records, 
provided sufficient information upon which the physicians 
could rely.  The January 2000 private examination report 
indicates specifically that the veteran is a good historian.  
Thus, he is not prejudiced by the Board's reliance on such 
examination reports and opinions.  Id.  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A) (VA examination is not warranted in all 
instances).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. §§ 4.45, 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  Where 
rating evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

38 C.F.R. § 4.71a, Code 5003 (2000) provides that 
degenerative arthritis is evaluated based on limitation of 
motion of the affected part.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.

38 C.F.R. § 4.71a, Code 5289 (2000) provides that favorable 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation, and unfavorable ankylosis warrants a 50 percent 
evaluation.  

Under 38 C.F.R. § 4.71a,Code 5292 (2000), slight limitation 
of the lumbar spine is evaluated as 10 percent disabling; 
moderate limitation is evaluated as 20 percent disabling and 
severe limitation is evaluated as 40 percent disabling.

38 C.F.R. § 4.71a, Code 5293 (2000) pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

This is the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces.  See 38 C.F.R. 
§ 4.71a, Codes 5285, 5286 (2000).

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, Code 
5295 (2000).  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side; positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.

Analysis

The veteran's service-connected lumbar disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. § 
4.71a, Code 5293, which pertains to intervertebral disc 
syndrome.  Under that code, a 40 percent evaluation is 
applied for severe symptoms characterized by recurring 
attacks with intermittent relief.  A 60 rating is the maximum 
evaluation available under this code.  Such evaluation 
requires evidence of a pronounced condition, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a, Code 5293.

The veteran argues that his back disability is more than 40 
percent disabling.  He complains of extreme back pain, 
inability to walk without immediate back pain, inability to 
straighten his back, shooting pains in his lower extremities, 
instability, and the necessity of using a walker.  

Objective examination is consistent with the veteran's 
subjective complaints.  X-ray evidence, referred to as 
"quite incredible," points to severe hypertrophic arthritis 
in the lumbar spine, with vertebral body lipping and 
spurring.  Further, examination showed severe degenerative 
disease of the lumbar spine, fusion in the lumbar spine, 
spondylosis, disc-space narrowing, and severe symptomatic 
spinal lordosis.  Further, sensory loss due to radiculopathy 
was noted, and the erector spinae and paraspinal muscles were 
said to be weak and atrophic.  His gait was described as a 
bent shuffle.

Considering the foregoing, an evaluation of 60 percent is 
warranted under 38 C.F.R. § 4.71a, Code 5293.  Neurological 
findings are pronounced and consistent with the site of 
injury, and there is little intermittent relief.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as set out below, the Board finds no basis 
upon which to assign a higher disability evaluation.  

In that regard, the Board notes that the 60 percent 
evaluation is the maximum available percentage rating 
provided under the codes pertinent to degenerative changes, 
limitation of lumbar spine motion, and strain.  See 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5292, 5295 (2000).  The only 
higher rating that could be assigned is 100 percent under 
38 C.F.R. § 4.71a, Codes 5285, 5286, which would require 
residuals of fracture of the vertebrae requiring cord 
involvement, that the veteran be bedridden, or requiring long 
leg braces or complete ankylosis, with marked deformity and 
involvement of major joints or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Codes 5285, 
5286, respectively.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. at 261-62.  In this case, Code 5293, under which the 
veteran is rated, includes contemplation of symptoms such as 
lost motion and degenerative changes.  As such, dual ratings 
under Code 5293 and Codes 5003, 5010, 5292, 5295 would 
constitute pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the veteran's disability in 
light of the Court's decision in Bierman v. Brown, 6 Vet. 
App. 125 (1994).  Absent clinical evidence of existing 
neurologic symptoms resulting in additional disability, 
however, a separate rating under a neurologic diagnostic code 
is not for application.

The Board also recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40 provides that disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  The provisions of 38 C.F.R. § 4.45 and 
4.59 contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

Here, the veteran exhibits fatigability, pain on movement, 
instability of station, and disturbance of locomotion.  
However, such were considered in the assignment of the 60 
percent evaluation.  As such an increased evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  As well, 
the 60 percent evaluation is the highest rating available to 
him under the rating schedule.  See 38 C.F.R. § 4.71, Codes 
5289, 5292, 5293, 5295.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is in order.  The evidence in this case 
fails to show that the veteran's lumbar spine, in and of 
itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In October 2000, he himself stated that he 
did not seek disability benefits from VA prior to his 
retirement in 1982 because he was able to meet all of his job 
requirements.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
provides that generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 60 percent schedular evaluation currently 
assigned to the his lumbar spine disability.  What the 
veteran has not shown is that his lumbar spine disability, in 
and of itself, results in unusual disability or impairment to 
render the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Thus, 
consideration of 38 C.F.R. § 3.321(b)(1) is unwarranted in 
this case.

	
ORDER

A 60 percent evaluation for service-connected lumbar spine 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

